Citation Nr: 0217145	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
chronic lumbar strain.

Entitlement to a rating in excess of 10 percent for 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
August 1995.  His separation record (DD 214) also shows 
that he had almost 5 years of prior active service which 
has not been verified.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1999, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland 
raised the rating for the veteran's service-connected 
lumbar strain from 20 to 40 percent, effective January 
6, 2000.  The RO also confirmed and continued the 10 
percent rating for the veteran's service-connected right 
ankle disability.  Thereafter, the case was returned to 
the Board for further appellate action.

The RO considered the veteran's 40 percent rating for 
his service-connected lumbar strain to be a full grant 
of benefits for that disability; however, a review of 
the record discloses potentially higher ratings, both on 
a schedular and on an extraschedular basis.  
Accordingly, the 40 percent rating cannot be considered 
a full grant of benefits.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993), ("on a claim for an original or an 
increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by 
law and regulation.").  Therefore, the Board retains 
jurisdiction over that issue and will consider it below.  
38 C.F.R. § 19.38 (2002).


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain, 
manifested primarily by subjective complaints of pain, 
straightening of the lumbar lordosis, and limitation of 
motion, is productive of no more than severe impairment.

2.  The veteran's service-connected right ankle 
disability, manifested primarily by subjective 
complaints of pain and limitation of motion, is 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
for the veteran's service-connected lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.45, 4.71, 4.71a, Diagnostic Codes 
(DC's) 5292 and 5295 (2002).

2.  The criteria for a rating in excess of 10 percent 
for the veteran's service-connected right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71, 4.71a, 
DC 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
That law redefined the obligations of the VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the 
development of his claim.  By virtue of information sent 
to the veteran in the Board's remand of December 1999; 
the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC); and a notices of the 
enactment of the VCAA sent from the RO to the veteran in 
August 2001, the veteran and his representative were 
notified of the evidence necessary to substantiate the 
claims of entitlement to an increased rating for the 
veteran's service-connected lumbar strain and 
entitlement to an increased rating for right ankle 
disability.  

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in 
fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  As 
noted above, such evidence includes the veteran's 
service medical records; VA outpatient treatment 
records, dated from January 1996 through September 2001; 
reports of VA examinations, performed in December 1995, 
October 1997, July and September 1998, January 2000, and 
January 2002; a March 2000 report from S. T. M.D.; and a 
March 2001 report signed by F. B., M.D. and B. B., D.C.  
In this regard, it should be noted that the veteran has 
not identified any outstanding evidence (which has not 
been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for his 
lumbar strain and/or right ankle disability.  

Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  Accordingly, the Board concludes 
that the VA has met its duty to assist the veteran in 
the development of his claim and that there is no need 
for further development of the evidence to meet the 
requirements of the VCAA.  Furthermore, in the letter of 
August 2001, the RO notified the appellant of the 
evidence and information necessary to substantiate the 
claims.  The same letter included an explanation of what 
evidence and information VA would obtain and what 
information and evidence the appellant must provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Lumbar Strain

a.  The Facts

The veteran's service medical records show that from 
time to time, he was treated for complaints regarding 
his back.  

During his service separation examination in April 1995, 
it was noted that the veteran had a long history of back 
pain, usually after prolonged standing.  On examination, 
his spine was normal.

In December 1995, the veteran underwent a VA orthopedic 
examination.  He complained that he had had low back 
pain since 1986, when he had been lifting heavy objects.  
He noted that he had had low back pain in the midline 
without radiation and that it was intensified by 
prolonged bending.  It was reportedly eased by rest, and 
it was also noted that Motrin provided some relief.  

On examination, the veteran's spine reportedly presented 
no deformity, tenderness, or paraspinal spasm, and 
straight leg raising was negative, bilaterally.  The 
following range of lumbar spine motion was reported:  
forward flexion to 85 degrees; backward extension to 35 
degrees; lateral flexion to 40 degrees, bilaterally; and 
rotation to 35 degrees, bilaterally.  There was no 
objective evidence of pain on motion, and the veteran 
was able to arise and stand normally; hop on either foot 
normally; and squat normally.  His gait, including heel 
and toe walking was also normal.  The relevant diagnosis 
was chronic lumbosacral strain.  

During a VA neurologic examination in December 1995, it 
was noted that the veteran demonstrated no weakness, 
atrophy, or fasciculation and that his deep tendon 
reflexes were 2+ and equal.  His toes went down on 
plantar stimulation. 

VA outpatient records show that in January 1996, the 
veteran was treated for a 2 to 3 day history of low back 
pain.  It was noted that he had had no recent injury.  
On examination, his range of back motion, including 
flexion, extension, and rotation, was reduced due to 
pain.  There was no point tenderness, and the strength 
in his lower extremities was 5/5.  Non-steroidal anti-
inflammatory medication and moist heat were prescribed, 
and the diagnosis was musculoskeletal strain.  

VA outpatient records also show that in February 1997, 
the veteran was seen for a follow-up for his low back.  
It was noted that he had last been seen in August 1997 
and that he still had some low back pain but that it no 
longer shot down his legs.  His strength was 5/5, and 
his reflexes were 2+ and equal.  His sensation was 
intact, and he had no paraspinal or spinal tenderness.  
Forward bending was accomplished without pain.  The 
health care provider concluded that the veteran's back 
had improved significantly.

During a VA orthopedic examination in July 1998, the 
veteran's low back complaints were essentially the same 
as those he voiced during the VA orthopedic examination 
in December 1995.  On examination, the clinical findings 
were also essentially the same as those reported in 
December 1995, with the noted exceptions.  The following 
range of lumbar spine motion was reported:  forward 
flexion to 50 degrees; backward extension to 25 degrees; 
lateral flexion to 35 degrees, bilaterally; and rotation 
to 30 degrees, bilaterally.  Squatting was done with 
mild difficulty.  X-rays of lumbosacral spine revealed 
absence of the lordotic curve but were otherwise 
negative for any abnormalities.  The relevant diagnosis 
was chronic strain of the lumbosacral spine.  

During a VA orthopedic examination on January 6, 2000, 
the veteran's low back complaints were essentially the 
same as those during the VA orthopedic examinations in 
December 1995 and July 1998.  It was noted that 
prolonged sitting and standing, as well as bending, 
exacerbated his low back pain.  On examination, the 
clinical findings were also essentially the same as 
those reported in December 1995, with the noted 
exceptions.  The following range of lumbar spine motion 
was reported:  forward flexion to 10 degrees; backward 
extension to 10 degrees; lateral flexion to 20 degrees, 
bilaterally; and rotation to 15 degrees, bilaterally.  
His complaints of pain on movement or inability to move 
beyond the indicated range of motion were reportedly 
unsupported by objective evidence.  Squatting was again 
done normally.  Allowing for slight tilting of the 
pelvis to the right, X-rays of the veteran's lumbosacral 
spine revealed that the lumbar vertebral bodies were in 
satisfactory alignment with no evidence of acute 
fracture or destructive process.  There was mild 
spondylosis anteriorly at L4, and spina bifida occulta 
was seen at S1.  The relevant diagnosis was chronic 
strain of the lumbosacral spine.  The examiner noted 
that there was no evidence of weakened movement, excess 
fatigability, or incoordination with respect to the low 
back.  The examiner also noted that there was severe 
pain in both areas, so that there would be no additional 
loss of motion during flare-ups.

In March 2000, S. T., M.D., reported that earlier that 
month, the veteran had experienced acute low back pain 
at work, when he attempted to get up from a sitting 
position.  Otherwise, he denied specific trauma but 
noted that lifting 40 to 50 pounds, routinely, was part 
of his job.  He stated that the pain was at level 10 on 
a scale of 10 and that he also experienced spasms.  On 
examination, he was moderate distress and preferred to 
stand.  His gait was somewhat tentative, but he was able 
to carry himself erect.  There was no point tenderness 
to palpation in his spine or paraspinal areas.  Flexion 
was accomplished to between and 15 and 30 degrees, and 
extension was accomplished to 15 degrees.  At that 
point, he experienced pain and spasm.  His motor 
strength was tenuous due to low back pain.  His 
sensation was intact, and his deep tendon reflexes were 
2+ and equal.  The assessment was acute lumbago without 
neurological deficits.  The etiology was reportedly 
unclear, but seemed to have appeared acutely with a 
postural change at work.  Magnetic resonance imaging 
(MRI) was ordered.

VA outpatient treatment records show that the veteran 
was seen in April 2000, after having pulled his back out 
at work approximately 5 weeks earlier.  It was noted 
that an MRI, performed by a private physician, had been 
normal.  The veteran complained of pain at a level of 6 
on a scale of 10.  He stated that it was worse when 
sitting and better when standing, walking, or moving.  
It was noted that the pain was relieved with Motrin.  
The veteran reportedly walked one mile on a treadmill 3 
times a week.  He also reportedly rode a stationary bike 
for 15 minutes 3 times a week and a horizontal bike for 
10 minutes 3 times a week.  

VA outpatient treatment records, dated in September 
2000, show that the veteran complained of intermittent 
low back pain.  He stated that he was missing a lot of 
time from work, including overtime.  

In a March 2001 letter, F. B., M.D., and B. B., D.C., 
stated that the veteran was treated for complaints of 
daily low back pain and foot numbness.  It was noted 
that sometimes, the veteran did not drive.  The range of 
low back motion was as follows:  forward flexion, 60 
degrees; back extension, 25 degrees; and lateral flexion 
30 degrees, bilaterally.  All motion was reportedly 
painful.  Kemps was positive, bilaterally, and 
Dejerine's Triad indicated thecal pressure.  Joint 
dysfunction was noted at L4-L5, especially on the right, 
with paravertebral muscle spasm.  His disability ratings 
of two disability indexes were 56 percent and 68 
percent.  The diagnoses was chronic lumbar sprain with 
joint dysfunction at L4-L5 and sciatica.  Treatment 2 to 
3 times a week reportedly improved the veteran's pain.  
His foot numbness remained unchanged.

VA outpatient records, dated from September 2000 to 
October 2001, show that the veteran continued to be 
treated for low back pain.  In September 2000, he 
reported that he was missing a lot of time at work, 
including overtime.  In October 2001, it was noted that 
his range of low back motion was reportedly decreased.  
He demonstrated no spasms or radiation of back pain, and 
his straight leg raising was negative.
During a VA orthopedic examination in January 2002, the 
veteran complained that his back was killing him.  It 
was noted that he was employed in an engineering 
department at a hospital.  He reportedly lost 
approximately 6 to 12 days of vacation time every 6 
months.  He stated that due to his back, he had given up 
sports and reduced the frequency of sex.  On 
examination, he complained of pain on any motion.  He 
stated that with forward flexion, it became particularly 
bad at 50 degrees and that on lateral flexion, it became 
particularly bad at 10 degrees.  His deep tendon 
reflexes, including those at his knees and ankles, were 
active and normal; and straight leg raising was 
negative.  The veteran's back looked well and was well-
aligned, and the examiner stated that the veteran's 
subjective complaints did not compare to the objective 
findings.  The veteran was able to move about, and he 
walked with a rapid gait.  He was able to slip off his 
shoes, socks, and trousers and put them back on.  X-rays 
revealed straightening of the lumbar lordosis and mild 
spondylosis involving the lower vertebrae.  The was no 
evidence of degenerative disc disease, fracture, or 
destructive process.  Following the orthopedic 
examination, the diagnosis was chronic back strain.

In January 2002, the veteran underwent a neurological 
examination, primarily to evaluate his left ulnar 
neuropathy.  The veteran's gait was normal.  His deep 
tendon reflexes were 2+ and equal, and the strength in 
his lower extremities was 5/5.  His sensation was 
intact, except in the ulnar nerve distribution.  

b.  Analysis

The veteran seeks a rating excess of 40 percent for his 
service-connected lumbar strain.  He states that suffers 
excruciating low back pain, such that he has had to miss 
time from work, including overtime.  He takes pain 
medication and muscle relaxers and notes that he has 
been receiving treatment from private health care 
providers, as well as the VA.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 
4 (2002).  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting 
from service-connected disability.  38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  Where, 
as here, entitlement to compensation for lumbar spine 
disability has already been established and an increase 
in the disability rating is at issue, the present 
(current rating period) level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Lumbosacral strain is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5295.  A 40 percent 
rating is warranted for severe impairment manifested by 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on 
forced motion.  

Limitation of motion of the lumbar spine is rated under 
38 C.F.R. § 4.71a, DC 5292.  A 40 percent rating is 
warranted for severe limitation of motion. 

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of 
assigned disability ratings.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, the Court held that 
38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain 
and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare 
ups.  The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, 
and incoordination.  Moreover, the Court stated that 
there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10. 

A review of the evidence discloses that the veteran's 
service-connected low back disorder is manifested 
primarily by subjective complaints of pain, straightened 
lumbar lordosis, and limitation of motion.  Although he 
complains of back spasms and has reported numbness in 
his feet, the preponderance of the evidence is negative 
for any neurologic deficits.  Indeed, his muscle 
strength, sensation, and deep tendon reflexes have been 
reported as normal, and there is no evidence of excess 
fatigue, incoordination, or flare-ups.  Moreover, there 
is no evidence of heat or discoloration or fracture or 
misalignment of the spine.  It is also noteworthy that 
the veteran walks with a brisk gait and that he is able 
to undress and dress without difficulty.  Finally, there 
is no evidence that the veteran's service-connected low 
back disability is somehow considered productive of any 
more than severe impairment.  Accordingly, that 
disability is appropriately rated at 40 percent under 
38 C.F.R. § 4.71a, DC's 5292 and 5295.

Higher schedular evaluations for disabilities of the 
spine are set forth in 38 C.F.R. § 4.71a, DC's 5285, 
5286, 5289, and 5293.  Those DC's, however, require that 
the veteran have the residuals of a fractured vertebra 
or ankylosis or degenerative disc disease, none of which 
are present in this case.  Although the report from F. 
B., M.D., and B. B., D.C., indicates that the veteran 
has sciatica, the preponderance of the objective 
evidence of record does not support that conclusion.  
The preponderance of the evidence, including subsequent 
treatment and examinations, is negative for associated 
neurologic deficits, such as motor or sensory 
impairment, or diminishment of the veteran's deep tendon 
reflexes at his knees and ankles.  Moreover, X-rays and 
an MRI are negative for any findings of degenerative 
disc disease.  In fact, the most recent VA examiner 
stated affirmatively that X-rays showed no such 
disorder.  Accordingly, the veteran's service connected 
lumbar strain is appropriately rated under DC's 5292 and 
5295.

III.  The Right Ankle

a.  The Facts

The veteran's service medical records show that during 
his April 1995 service separation examination, he 
responded in the negative, when asked if he then had, or 
had ever had, swollen or painful joints; leg cramps; 
broken bones; arthritis, rheumatism, or bursitis; bone, 
joint, or other deformity; lameness; or foot trouble.  
On examination, his feet and lower extremities were 
found to be normal.  

During a VA orthopedic examination in December 1995, the 
veteran's claims file was not available for review.  He 
reported that in service in 1992, he had sprained his 
right ankle while playing soccer at the Naval Academy.  
On examination, his right ankle was normal in appearance 
without deformity.  There was no swelling, fluid, heat, 
erythema, tenderness, or crepitus, and range of motion 
testing revealed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  An examination of the right foot 
also showed a normal appearance without deformity.  
There was no swelling, heat, erythema, or tenderness; 
and the temperature, color, and vasculature were normal.  
All digits had a normal range of motion.  The veteran 
rose and stood normally and hopped and squatted 
normally.  His gait (including his heel and toe gaits) 
was also normal.  X-rays of the right ankle revealed no 
evidence of fracture, dislocation, or 
definite/significant arthritic process and were 
otherwise unremarkable. 

VA outpatient records reflect treatment from January 
1996 to February 1997.  In January 1996, the veteran was 
treated for musculoskeletal strain of the lower back.  
The strength in his lower extremities was 5/5.  In 
September 1996, the veteran reported a 4 to 5 day 
history pain and numbness in his right ankle and 
reiterated that he had injured the ankle in service.  He 
also complained of swelling in the ankle and numbness of 
the right little toe.  On examination, mild swelling was 
noted in the right ankle.  The range of ankle motion was 
intact, and the ankle jerk was 2+.

In October 1997, the veteran underwent a VA orthopedic 
examination.  On the examination request, it was noted 
that the claims file was to accompany the examination.  
The veteran reported that following his right ankle 
injury in service, he had been seen at the dispensary, 
put on light duty, given crutches, and advised to rest, 
elevate, and use ice packs.  He stated that he was back 
to full duty in 4 to 5 weeks.  He also stated that when 
he put in long hours at work, he noticed some 
tenderness, discomfort, and swelling, particularly on 
the lateral aspect of the ankle and proximal foot.  

At the time of the examination, it was noted that he had 
been off duty for a day or so.  There was no edema of 
deformity in the right ankle, and the following range of 
right ankle motion was reported:  dorsiflexion to 20 
degrees; plantar flexion to 40 degrees; inversion to 35 
degrees; and eversion to 20 degrees.  There was 
tenderness to palpation over the lateral proximal foot 
and ankle area.  X-rays of the right ankle were compared 
to those taken in December 1995 and showed minimal bony 
spurring involving the posterior aspect of the 
calcaneus.  The X-rays were unremarkable with no 
evidence of fracture, dislocation, or degenerative 
changes.  Following the examination, the diagnosis was 
chronic right ankle strain.

VA outpatient records, dated from February 1997 through 
February 1998, are negative for any treatment of the 
veteran's right ankle.

A VA orthopedic examination was performed in July 1998, 
primarily to evaluate the extent of the veteran's back 
disability.  The claims file was not available for 
review.  The veteran rose and stood normally, and his 
gait (including his heel and toe gaits) was normal.  He 
hopped normally on either foot and squatted with mild 
difficulty.

In September 1998, the veteran underwent a VA orthopedic 
examination of his right ankle.  The veteran could not 
remember whether he had sprained his ankle playing 
soccer in service at the at the Naval Academy or Indian 
Head.  He was not sure whether the ankle turned in or 
out.  He stated that he had gone to the clinic or 
emergency room; that the ankle was wrapped with an ace 
bandage; and that he was placed on light duty for one 
week.  He also stated that thereafter, he had had ankle 
pain all the time and that he had had to take Motrin 
periodically.  He stated that the ankle was aggravated 
by running or standing or walking and that experienced 
swelling and pain in the ankle, particularly underneath 
and anterior to and around the lateral malleolus.  A 
private podiatrist had reportedly put a lift in his shoe 
which had given the veteran some relief.  

On examination, the veteran's right ankle appeared 
relatively normal, and there was no significant swelling 
compared with the left ankle.  There was a significant 
reduction in dorsiflexion and plantar flexion which were 
accomplished to about 10 degrees each.  The passive 
range of motion was somewhat better but was still 
reduced, particularly in dorsiflexion.  He complained of 
pain over the lateral malleolus and ligaments.  There 
was grinding or crunching.  Inversion was accomplished 
to about 15 degrees, and eversion was accomplished to 20 
degrees.  Inversion produced significant subjective 
pain.  X-rays of the right ankle revealed no 
abnormalities.  The impression was chronically sprained 
right ankle.

VA outpatient records, dated from November 1999 through 
June 2000, do not show treatment for right ankle 
disability.

During a January 2000 VA orthopedic examination, it was 
noted that the veteran's claims file had been reviewed.  
The veteran reported that he had intermittent pain and 
swelling in the right ankle (especially on walking), 
which was eased by rest.  He reportedly took over-the-
counter medication for relief and stated that he had 
been forced to avoid most strenuous activities.  The 
examination of the right ankle revealed no swelling, 
fluid, heat, erythema, crepitus, or laxity.  There was 
moderate tenderness laterally.  On range of motion 
studies, inversion and eversion were mildly reduced.  
Dorsiflexion was accomplished to 18 degrees and plantar 
flexion was accomplished to 38 degrees.  The veteran 
arose and stood normally, hopped normally on either 
foot, and squatted normally.  His gait (including his 
heel and toe gaits) were normal.  The was no evidence of 
any weakened movement, excess fatigability, or 
incoordination.  The veteran reported severe pain, so 
the examiner noted that there would be no additional 
loss of motion during flare-ups.  X-rays of the right 
ankle revealed that there was no evidence of bone, 
joint, or soft tissue abnormality.  Following the VA 
examination, the relevant diagnosis was status post 
ligament damage, right ankle.

In March 2000, the veteran was treated by S. T., M.D., 
for acute lumbago.  The veteran's gait was somewhat 
tentative, but he was able to carry himself erectly.  
His motor strength was 5/5 in all areas, and his 
sensation was intact.  Deep tendon reflexes were all 2+ 
and equal.

In November 2000, the veteran was treated by F. D., 
M.D., and B. B., D.C. for chronic lumbar sprain with 
joint dysfunction at L4-L5 and sciatica.  He complained 
of daily lower back pain and foot numbness.

VA outpatient records, dated from March 1999 to 
September 2001, are negative for any complaints of or 
treatment for right ankle disability.  During treatment 
for lumbago in January 2001, it was noted that the 
veteran had no ankle swelling.

In January 2002, the veteran again underwent a VA 
orthopedic examination.  His claims folder was available 
for review.  He reportedly lost approximately 6 to 12 
days of vacation time every 6 months.  He demonstrated 
the following range of motion in each ankle:  
Dorsiflexion to 15 degrees; plantar flexion to 30 
degrees; inversion to 30 degrees; and eversion to 20 
degrees.  He complained of exquisite tenderness of 
palpation of the inferior margin of the lateral 
malleolus down onto the foot.  He reportedly kept his 
ankle wrapped with an Ace bandage and had one on during 
the examination.  The ankle was rewrapped with his shoes 
and socks on, and he left the examination with a brisk 
gait.  X-rays of the right ankle revealed no bone or 
joint abnormality.  The diagnosis was a chronically 
sprained right ankle.

During a January 2002, VA cardiovascular examination, it 
was noted that the veteran was employed full-time as a 
maintenance man.  He stated that he was not active 
because of pain in his back and ankle.  On examination, 
he walked briskly without assistive device and was able 
to dress and undress without difficulty.  He got on the 
examination table without difficulty.  He was unable to 
take a stress test because of pain in his back and 
ankle.

In January 2002, the veteran also underwent a neurologic 
examination, primarily to evaluate his complaints of 
numbness and tingling in his left upper extremity.  His 
motor strength was 5/5 in his lower extremities, and his 
deep tendon reflexes were 2+ and equal.  His gait and 
tandem gaits were normal.  

b.  Analysis

The veteran states that his service-connected right 
ankle disability causes him difficulty with prolonged 
standing or walking and that it impairs his ability to 
perform his normal duties.  He states that he wears a 
lift in his shoe to reduce the pain and swelling and 
that he also has to wear an Ace bandage and take 
Ibuprofen for pain.  Therefore, he seeks a rating in 
excess of 10 percent for his service-connected right 
ankle disability.  

By a rating action, dated in February 1996, the RO 
granted entitlement to service connection for right 
ankle disability.  That disability was ultimately 
evaluated as 10 percent disabling, effective August 10, 
1995; however, the February 1996 action constituted an 
initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by 
law and regulation."  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time 
based on the facts found. Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Limitation of motion of the ankle is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 10 
percent rating is warranted for moderate limitation of 
motion, while a 20 percent rating is warranted for 
marked limitation of motion.

A review of the evidence discloses that the veteran's 
service-connected right ankle disability is manifested 
primarily by subjective complaints of pain and by 
limitation of motion.  The range of right ankle motion 
consists of dorsiflexion to between 10 and 20 degrees; 
plantar flexion to between 10 and 40 degrees (though the 
preponderance of the evidence shows that plantar flexion 
is accomplished to between 30 and 40 degrees); inversion 
to between 15 and 35 degrees; and eversion to 20 
degrees.   Although such findings are below the standard 
joint motion shown in 38 C.F.R. § 4.71, Plate I, the 
veteran's limitation of function is not supported by 
adequate pathology and evidenced by the visible behavior 
of the veteran.  38 C.F.R. § 4.45.  Indeed, despite his 
complaints, the preponderance of the evidence is 
negative for swelling, heat, or discoloration in the 
right ankle or for associated weakness or atrophy of the 
associated muscles.  Moreover, there is no competent 
evidence of lack of coordination, lack of normal 
endurance, excess fatigability, or flare ups associated 
with the veteran's right ankle disability.  Although the 
veteran reports that he wears an Ace bandage for 
support, there is no evidence that such bandage was 
prescribed for him.  In fact, he walks briskly with a 
normal gait and is able to heel and toe walk normally.  
He is also able to hop normally on either foot.  
Finally, the Board notes that there is no evidence by 
any of the numerous health care providers or examiners 
that the veteran's right ankle disability is productive 
of any more than moderate impairment.  Accordingly, the 
10 percent rating for that disorder is confirmed and 
continued. 

In arriving at this decision, the Board has considered 
the possibility of rating this disability under other 
DC's potentially applicable to ankle disability, i.e., 
38 C.F.R. § 4.71a, DC 5270, 5272, 5273, and 5274 (2002).  
Such DC's, however, require manifestations such as 
ankylosis, malunion of the os calcis or astragalus, or 
the residuals of an astragalectomy, none of which are 
present in the current claim.  Accordingly, the 
veteran's service-connected right ankle disability is 
appropriately rated under DC 5271.

The Board has also considered the possibility of 
assigning staged ratings as noted in Fenderson; however, 
the evidence of record shows that the manifestations of 
his service-connected right ankle disability have been 
generally consistent since August 10, 1995, the date 
that service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

IV.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected lumbar strain and/or right 
ankle disability.  The evidence, however, does not show 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).  
The veteran reports that due to he loses 6 to 12 days of 
vacation time every 6 months, there is no evidence that 
such loss is solely the result of his service-connected 
low back disability or right ankle disability.  In this 
regard, the Board notes that the veteran is employed 
full-time as a maintenance man, a physically demanding 
job.  The Board also notes that since service, the 
veteran has required outpatient treatment for various 
disabilities, including his low back.  There is no 
evidence, however, that he has required any 
hospitalization for either his low back or right ankle.  
Indeed, since service, the veteran had had little, if 
any, treatment for his right ankle.  In any event, the 
record shows that the manifestations of the veteran's 
service-connected low back disorder and of his right 
ankle disability are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases 
or injuries encountered incident to military service and 
their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1) (2002). 

ORDER

Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected lumbar strain is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right ankle disability is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on December 
27, 2001.  See the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 
976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:
? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no 
longer a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for 
representing you.


 

